The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2015

                                       No. 04-14-00717-CR

                                     Alfonso Carlos TAMEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014-CRM-000389-D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER

        The appellant’s brief was originally due to be filed on December 8, 2014. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to January 7, 2015. On January 5, 2015, the appellant filed a motion requesting an
additional extension of time to file the brief until February 6, 2015, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by February
6, 2015.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court